Citation Nr: 1549744	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-04 944	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant has active service from July 1968 to July 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled to appear via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C., on November 18, 2015. However, on that date he submitted a written statement withdrawing his claims on appeal. As such, the appellant's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015). 


FINDING OF FACT

On November 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant submitted a written statement, received on November 18, 2015, withdrawing his appeal of the issues of entitlement to service connection for PTSD and ischemic heart disease, to include as secondary to herbicide exposure; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


